 

Exhibit 10.8

[g149841ko01i001.jpg]

Agreement for the Provision of Telecommunications Services

Between
Société Internationale
de Télécommunications
Aéronautiques

(“SITA”)

And

Internet Travel
Technologies, Inc.

(“Customer”)


--------------------------------------------------------------------------------


 

4.3           The Customer will not use the Service to transmit, distribute,
disseminate, publish, or store any material that:

(a)           is in violation of any applicable local, national, or
international law or regulation;

(b)           is defamatory, abusive, obscene, indecent, or harassing; or that
threatens or encourages bodily harm, destruction of property, or infringement of
the lawful rights of any Party;

(c)           violates the privacy of any party as protected by applicable
local, national, or international law or regulation; or

(d)           contains software viruses, trojan horses, or any computer code,
files, or programs designed to disrupt, destroy, invade, gain unauthorized
access to, corrupt, observe, or modify without authorization, data, software,
computing or network devices, or telecommunications equipment.

4.4           The Customer will not use the Service to access any computer,
network, or data without authorization or in a manner which exceeds
authorization including, any attempt to:

(a)           retrieve, alter, or destroy data;

(b)           probe, scan or test the vulnerability of a system or network; or

(c)           breach or defeat system or network security, authentication,
authorization, confidentiality, intrusion detection, monitoring, or other
security measures.

4.5           Notwithstanding Article 9.3 hereof, should SITA suffer any damage
in relation to use of the Service or the SITA Network by the Customer arising
from but not limited to any breach by the Customer of Articles 4.2, 4.3 and 4.4,
the Customer agrees to indemnify and hold harmless SITA and its subcontractors
against and from any damages, costs and/or expenses, for claims brought against
SITA by any third party or by the Customer hereto and arising out of the
Customer’s use of the Service or the SITA Network. The Customer undertakes to
provide all information necessary to allow SITA to defend itself against such
claims.

4.6           The Customer will not interconnect the SITA Network, or cause or
allow the SITA Network to be interconnected, with any other network unless SITA
has given Customer its prior written approval. Any breach of this provision will
be a material breach of this Agreement.

4.7           The Customer agrees that throughout the term of this Agreement,
they will not directly or indirectly connect to the SITA network, resell, or in
any other way provide or allow access to the Service, or a part of it, to any
third party. Any breach of that provision by the Customer will be considered as
a material breach of this Agreement.

3


--------------------------------------------------------------------------------




 

5.             Support services

5.1           In addition to the Service Schedules, SITA will:

(a)           order from the relevant Telecommunications Operator the Local
Access Lines required to provide the Service to the Customer;

(b)           test the Local Access Lines before or at the time of the
installation of a Connection;

(c)           pay to the Telecommunications Operator all charges, fees and taxes
relative to the lease and usage of Local Access Lines and recharge such amounts
to the Customer pursuant to the provisions of Article 8;

(d)           supervise the Local Access Lines, report to the Telecommunications
Operator faults and failures related to services provided by the
Telecommunications Operator and follow-up the Telecommunications Operator repair
services.

5.2           Where SITA is not authorized or permitted by local regulations to
order and lease Local Access Lines. SITA will promptly inform the Customer, so
that the Customer can order and pay for such Local Access Lines. In such event,
the Customer will give to SITA a copy of its order to the Telecommunications
Operator and all related documentation. Upon SITA’s reasonable request, the
Customer agrees to inform SITA of the status of such order and the availability
date for the Local Access Lines.

5.3           When SITA is to order the Local Access Lines Equipment necessary
to implement the Service from the Telecommunications Operator, the provisions of
Articles 7.2, 7.3, 7.4, 7.5 and 7.6 shall be applicable as if all references
therein to Equipment were to Local Access Lines Equipment and as if all
references to SITA were references to the Telecommunications Operator. Should
SITA be prevented from ordering such Local Access Lines Equipment the Customer
will be

[ILLEGIBLE]

Access Lines Equipment, a Telecommunications Operator shall not be regarded as
acting as a sub-contractor of SITA.

5.5           The SITA customer support help desk facilities and escalation
procedures are available to the Customer to obtain technical advice and guidance
on the operation and use of the Service and also for the reporting of Service
faults, as notified by SITA to the Customer.

6.             Ordering procedure

6.1           When wishing to receive a Service at a new location or to cancel a
Connection, the Customer will comply with the SITA Service Ordering Procedures
which are incorporated into this Agreement as posted at
http://core-ctl.sita.aero. and/or in the Pricing Schedules.

4


--------------------------------------------------------------------------------




 

6.2           Any order for Equipment or Service placed by the Customer will be
subject to this Agreement which shall override any other terms and conditions
referred to expressly or implicitly by the Customer, including but not limited
to the Customer’s purchase order or any other form of writing.

6.3           The Customer understands that local laws and regulations may, in
some places, impose restrictions on the availability of certain Service ordered
by the Customer.

7.             Equipment

7.1           When, as part of the Service, the Parties have agreed on the
provision of certain Equipment, SITA will, where permitted by local regulations,
provide and install the Equipment necessary for the provision of the Service.
Where local regulations do not allow SITA to provide Equipment, the Parties will
agree whether this Equipment will be ordered from the Telecommunications
Operator by SITA on behalf of the Customer or will be provided by the Customer.
Where the Equipment is provided by the Telecommunications Operator, SITA will
pay all applicable fees associated with that Equipment and will charge those
fees back to the Customer, pursuant to the provisions of Article 8.

7.2           To permit the installation of the Equipment and the provision of
the Service, the Customer agrees to prepare the site where the Equipment is to
be installed (provision of space, power supply, electrical installation and
cabling), to give SITA or its sub-contractor access to the premises where the
Equipment is to installed or maintained and, if necessary, to authorize SITA or
its sub-contractor to disconnect and remove any other equipment and/or obtain
every necessary consent or authorization required for the performance of this
Agreement.

7.3           The Customer agrees that any Equipment supplied by SITA remains
the property of SITA. The Customer agrees to be responsible to SITA for any
damage to or loss of the Equipment and will bear all risks related to such
Equipment, from the time of delivery to the place of Connection.

7.4           The Customer is responsible for the operation and unkeep of the
Equipment and undertakes to follow SITA’s or the manufacturer’s instructions
regarding the operation, care, use and environmental conditions of the
Equipment. The Customer agrees not to disconnect, remove, alter, interfere or
make any modification to the Equipment or use it in conjunction with other
equipment incompatible with the Equipment or Service provided by SITA. Except
for fair wear and tear, the Customer will ensure that the Equipment is
maintained and returned to SITA in good working order and condition.

7.5           The Customer will ensure that all equipment not provided by SITA
conforms and continues to conform to technical standards and communications
protocols compatible with the operation of the SITA Network. If necessary, SITA
will be available to the Customer to answer questions. Unless otherwise agreed
in writing between the Parties, the Customer will remain responsible for the
operation, maintenance and management of such equipment.

5


--------------------------------------------------------------------------------




 

7.6           Every visit to a location and intervention on the Equipment which
is made necessary by: (a) improper treatment or use of Equipment by the
Customer, (b) servicing and maintenance other than normal servicing performed by
SITA or its sub-contractor, (c) modifications which have not been carried out by
SITA or its sub-contractor, (d) failure by the Customer to meet SITA’s or the
manufacturer’s instructions, (e) negligence by the Customer, and/or (f) any
event of force majeure, will be charged separately to the Customer, in addition
to the charges set forth in the Pricing Schedule, for any material or Equipment
expenditures and on an hourly basis.

8.             Charges payable to SITA

8.1           All charges payable by the Customer in consideration for the
Service are as specified in the Pricing Schedule. All charges are payable to
SITA as from the Date of Connection. Where SITA is not responsible for all or
part of the installation work which is to be performed at the Customer’s
premises or if installation is dependent upon information to be provided by the
Customer, and SITA has performed its part of the Service, charges are payable 7
days after completion of the configuration of the port on the SITA Network.

8.2           The Customer agrees to pay to SITA all costs corresponding to
Local Access Lines and Local Access Lines Equipment, including any charge for
the installation or de-installation of the Local Access Lines, rental charges
and PSTN usage charges, which are invoiced to SITA by the Telecommunications
Operator in relation to the Service. SITA is not responsible for any
modification to or increase in the charges levied by the Telecommunications
Operator, and the Customer agrees to reimburse SITA for such charges. Whenever
possible SITA will inform the Customer of such modifications.

8.3           All charges including the charges referred to in Article 8.2
above, will be invoiced by SITA every month and are payable by the Customer
within thirty days from the date of the invoice. If the Customer does not pay
any invoice in full within this thirty day period, interest on any unpaid amount
will automatically and without further notice accrue, on a daily basis, as from
the end of the thirty-day period up until the date on which payment is received
by SITA. The rate of such late payment interest will be equal to the average
LIBOR 12 months rate (as published by Reuters Service) during the preceding
thirty-day period, plus an additional 1% margin, multiplied by:

·      125% for amounts due for over 30 days,

·      150% for amounts due for over 60 days,

·      175% for amounts due for over 90 days,

After the second month of delay in payment, interest charges will be due
immediately, and in the event the Customer fails to pay these interest, SITA may
immediately trigger suspension of the Service to the Customer.

8.4           The charges set forth in this Agreement do not include any
country, state, departmental, city, local or other taxes however designated. The
Customer will be responsible for any such taxes paid or payable by SITA with
respect to the Service, irrespective of the country or authority to which such
taxes are paid or payable.

8.5           SITA may, upon 10 days prior written notice, terminate this
Agreement, disconnect the Service and repossess the Equipment if the Customer
fails to pay any and/or all charges due hereunder after the 60th day from the
date of invoice of such charges.

6


--------------------------------------------------------------------------------




 

8.6           The Customer shall pay SITA all charges upon de-installation or
cancellation of a Connection as specified in the Pricing Schedule and/or the
SITA Service Ordering Procedures.

8.7           The Customer may dispute an invoice within twelve (12) months of
the invoice date. Failing any notification of a dispute from the Customer within
the twelve-month period, the Customer will be deemed to have accepted the
amounts stated on the invoice.

8.8           SITA may adjust its rates and charges or impose additional fees,
charges or surcharges on the Customer to recover amounts that it is required by
any Telecommunications Operator to collect on its behalf, or to pay to others in
support of statutory or regulatory programs, plus a commercially reasonable
amount to recover the administrative costs associated with such charges or
programs.

9.             Warranties & liabilities

9.1           SITA warrants that it will use the reasonable care and skill that
can be expected from a competent telecommunications service provider.

9.2           To the extent permitted by law, the foregoing warranty is in lieu
of any other warranty of any kind, express or implied, statutory or otherwise,
including, without limitation, any warranty for latent defects or warranty as to
fitness for a particular purpose. The performance levels described in the
Performance Level Schedule, shall not constitute or be interpreted as explicit
or implicit warranties or obligations of result. The only remedy available to
the Customer under this Agreement, in case of a breach of the performance levels
set forth in the Performance Level Schedule, are the credits provided for in
that Schedule.

9.3           To the extent permitted by law, neither Party shall be liable to
the other for any indirect, special, incidental or consequential damage, loss of
revenue, profit or goodwill, either in contract, tort or otherwise, even when
such damage was caused as a result of such Party’s or its subcontractors’ gross
negligence.

9.4           Each Party’s liability to the other, per event or series of
connected events giving rise to liability in tort or for breach of contractual
obligations, will not exceed an amount of two hundred thousand (200,000) US
dollars. In any event, each Party’s total liability to the other as per the
terms of this Article 9.4, shall not exceed a total amount of one million
(1,000,000) US dollars per contractual year.

9.5           Nothing in this Agreement shall be interpreted as excluding or
limiting either Party’s liability in case of death or personal injury.

10.          Force majeure

10.1         Except as otherwise specified in this Agreement, events of force
majeure and other unforeseeable events or situations beyond the control of a
Party hereto, will relieve such Party from its obligations imposed by this
Agreement which may not be performed as a result thereof, for so long as such
event, or its consequences, continue. The other Party will have no right to
claim or receive damages for any non-performance of its contractual obligations
by such Party resulting from an event of force majeure.

7


--------------------------------------------------------------------------------


 

1.

Definitions

 

 

 

 

2.

Provision of services

 

 

 

 

3.

Duration

 

 

 

 

4.

Use of the Service – Customer’s obligations

 

 

 

 

5.

Support services

 

 

 

 

6.

Ordering procedure

 

 

 

 

7.

Equipment

 

 

 

 

8.

Charges payable to SITA

 

 

 

 

9.

Warranties & liabilities

 

 

 

 

10.

Force majeure

 

 

 

 

11.

Termination

 

 

 

 

12.

Patents, copyrights and other intellectual property rights

 

 

 

 

13.

Confidentiality

 

 

 

 

14.

Modification of agreement

 

 

 

 

15.

Subcontracting

 

 

 

 

16.

Binding effect, successors and assigns

 

 

 

 

17.

Waiver

 

 

 

 

18.

Discretion in exercising rights

 

 

 

 

19.

Partial exercise of rights

 

 

 

 

20.

Entire agreement

 

 

 

 

21.

Severability

 

 

 

 

22.

Relationship of Parties

 

 

 

 

23.

Conflicting Terms

 

 

 

 

24.

Survival

 

 

 

 

25.

Governing law and arbitration

 

 


--------------------------------------------------------------------------------




 

Details page

Date of agreement

 

 

 

 

 

Parties

 

 

SITA

Name

Société Internationale de Télécommunications
Aéronautiques
RC 217.548

 

 

 

 

Address



Address for notices

Avenue Henri-Matisse 14
1140 Brussels
Belgium
General Counsel
SITA
26, Chemin de Joinville
1216 Cointrin – Geneva
Switzerland

Fax: +41 22 747 6176

 

 

 

Customer

Name

Internet Travel Technologies, Inc.

 

 

 

 

Address

2320 Marinship Way, Suite 250
Sausalito, California, 94965, USA

 

 

 

 

Fax

(415) 289-0879

 

 

 

 

Attention

Mr. Gregory E. Lykiardopoulos

 

 

 

Recitals

A

SITA provides the telecommunication service to airlines and airports throughout
the world.

 

 

 

 

B

The customer has requested, and SITA has agreed to provide the telecommunication
service in this Agreement to the Customer.

 

 

 

Initial Term

 

The Initial Term of the Agreement will be three (3) years.

 

 

 

Effective Date

 

1st day of the month following the date of execution of this Agreement by the
Customer. If the Customer has not dated this Agreement the Effective Date shall
be the date this Agreement is signed by SITA.

 

 


--------------------------------------------------------------------------------


TERMS AND CONDITIONS

These Terms and Conditions govern the relationship between the Customer and SITA
in relation to the supply of the Service.

1.             Definitions

“Connection” means a connection to the SITA Network via Local Access Lines or by
dial-in access of equipment located at the offices of the Customer (workstation,
computer equipment or any other terminal equipment), where SITA provides the
Service to the Customer.

“Connection Request” or “Service Request Form” means a form, as described in the
SITA Service Ordering Procedure, submitted by the Customer to SITA in accordance
with the provisions of Article 6, by which the Customer requests a Connection.

“Data of Connection” means the date on which SITA has installed a Connection and
performed tests confirming that the Service is functioning at such Connection.

“Equipment” means any equipment including software, required to link a
Connection to the SITA Network via the Local Access Line or dial-in access,
modems, routes and provided by SITA to the Customer in connection with the
Service.

“Local Access Line” means a dedicated telecommunications circuit or other
capacities leased from a Telecommunications Operator which permit the permanent
link of a Connection to the appropriate node of the SITA Network where such
connection is required in order to provide a Service.

“Local Access Line Equipment” means any equipment ancillary to the Local Access
Line, which is not provided and/or owned by SITA or the Customer but which is
ordered by SITA from a Telecommunications Operator or another third party, to
enable the Customer to access the Service.

“PSTN” means the public switched telephone network, a voice network operated by
a Telecommunications Operator.

“Service” means the services described in this Agreement and more specifically
in the Service Schedule(s) which SITA provides to the Customer as per the terms
of this Agreement and as specified in a Connection Request or Service Request
Form.

“SITA Network” means the telecommunications network which SITA now or in the
future, owns, leases or shares and uses for itself and/or on behalf of its
users, excluding the Local Access Lines and Local Access Line Equipment.

“SITA Service Ordering Procedures” means the procedures for submitting
connection and/or de-installation orders as described in Article 6 hereof.

“Telecommunications Operator” means a governmental or non governmental entity,
authority or enterprise which (i) is empowered to own/lease and operate
telecommunications circuits or other capacities and to lease these circuits or
capacities to persons such as SITA and the Customer and/or (ii) is empowered
with the administrative or jurisdictional powers necessary for regulating the
telecommunications market. “Telecommunications Operator” may refer to the
regulatory authority, the national carrier or any telecommunications operator.

 

1


--------------------------------------------------------------------------------




 

2.             Provision of services

2.1           SITA will supply the Customer with the Service in accordance with
these Terms and Conditions.

2.2           Unless the Parties have agreed on specific dates for the
installation of a Connection in an Implementation Schedule attached to this
Agreement, SITA will endeavour to implement promptly the Service or any Service
Request received from the Customer.

2.3           SITA may interrupt or reduce the Service in certain areas on a few
occasions during each year, for maintenance purposes, upgrades of network
equipment and other reasons. Such interruptions are very short and will usually
take place during the night or at times when they will cause little disturbance
to the Service. In such an event, SITA will give the Customer reasonable notice
of the period during which the Service will be interrupted or reduced and will
endeavour to restore the Service as soon as possible.

2.4           The Customer will fully cooperate with and provide all reasonable
assistance to SITA in its performance of this Agreement including the timely
provision of all information necessary for SITA to install the Service.

3.             Duration

3.1           Unless otherwise specified in a Schedule:

(a)           the Initial Term of the Agreement will be three (3) years (the
“Initial Term”) commencing as from the 1st day of the month following the date
of execution of this Agreement by the Customer (the “Effective Date”) unless
earlier terminated in accordance with the terms and conditions set out herein;
and

(b)           upon expiry of the Initial Term, this Agreement will then be
automatically renewed for successive one (1) year terms, unless either Party
gives written notice to the other Party of its intention to terminate the
agreement at least six (6) months prior to the end of the Initial Term or any
renewal thereof.

4.             Use of the Service – Customer’s obligations

4.1           Customer recognises that SITA has no control over the content of
the messages and the information exchanged by the Customer by means of the
Service and over the use of the Service made by the Customer.

4.2           Customer agrees to follow SITA’s reasonable instructions and
security best practices as to the use of the Service and other operational
procedures. In particular the Customer undertakes to keep all access credentials
strictly confidential at all times without limitation of time, and not to
disclose it to any third party. The Customer shall take actions to ensure
non-accessibility of access credentials by third parties.

 

2


--------------------------------------------------------------------------------


 

10.2         In the event that any or both of SITA and/or the Customer is/are
unable, as a result of an action or omission by a Telecommunications Operator,
or any other governmental authority, to lease, obtain or provide the Service
governed by this Agreement, including, among others, the Local Access Lines,
Local Access Lines Equipment, or is prevented from importing Equipment in to a
country, such inability will be deemed to constitute an event of force majeure
and, as such, will not constitute a breach of this Agreement.

11.          Termination

11.1         If the Customer is a member of SITA, then SITA may terminate this
Agreement on notice to the Customer if the Customer ceases to be a member of
SITA.

11.2         Either Party may immediately terminate this Agreement by giving
notice in writing to the other Party, in the following events:

(a)           if the other Party commits any material breach, non-observance or
non-performance of its obligations hereunder and does not remedy the same within
ninety (90) days of receipt of written notice of such failure or breach.

(b)           if an order is made or an effective resolution is passed for the
dissolution or winding up of the other Party except for the purposes of an
amalgamation, reorganisation, bulk transfer of assets or merger

(c)           if a creditor takes possession of or a receiver is appointed over
the whole or any material part of the undertaking or assets of the other Party

(d)           if the other Party becomes insolvent or makes any special or
general assignment for the benefit of its creditors or is the subject of a
voluntary or involuntary filing under the bankruptcy laws of any jurisdiction.

11.3         This Agreement may be terminated in accordance with Article 8.5.

11.4         On termination of this Agreement for any reason, the Customer will
immediately return any and all Equipment, Local Access Line Equipment, or other
property of whatever kind and nature, provided for the delivery of a Service
under this Agreement.

12.          Patents, copyrights and other intellectual property rights

12.1         The Customer recognises that all intellectual property rights in
the software programs or other materials provided by SITA to the Customer
pursuant to this Agreement, are either licensed to, or are the property of SITA,
and nothing contained herein shall be deemed to convey any title or ownership
interest therein to the Customer. The Customer’s only right with respect to such
intellectual property rights is the right to use such intellectual property
rights in relation to the Service provided by SITA and in accordance with the
provisions of this Agreement.

12.2         If at any time, an allegation of infringement of copyright or other
intellectual property right is made against the Customer by a third Party in
respect of the Service or Equipment, the Customer undertakes to immediately
inform SITA of such alleged infringement or claim. SITA shall then

 

8


--------------------------------------------------------------------------------




 

have the right to replace or modify the Equipment or any infringing part of the
Service so as to avoid the infringement, provided that such modification does
not substantially alter the Service as previously rendered to the Customer.
Should this be insufficient to prevent damages from occurring, SITA undertakes
to indemnify the Customer for any damages, costs and expenses finally awarded
against the Customer by a court or arbitral tribunal as a result of the
claim(s) brought by a third Party for alleged infringement of its intellectual
property rights, provided that the Customer does not make any admission as to
the claim(s) or other statement prejudicial to SITA and in due course authorizes
SITA to start negotiating or litigating on the Customer’s behalf. The Customer
agrees to give SITA all reasonable assistance in such negotiation or litigation.

13.          Confidentiality

13.1         In this Article 13, “Confidential Information” means the contents
of this Agreement and all information disclosed (whether in writing, or orally
or whether directly or indirectly) by a Party (the “Disclosing Party”) to the
other Party (the “Receiving Party”) whether before or after the Effective Date,
including information relating to the Disclosing Party’s products and Services,
operations, customers and prospects, know-how, design rights, trade secrets,
market opportunities and/or business affairs.

13.2         During this Agreement and for 3 years after termination or expiry
of this Agreement for any reason the Receiving Party:

(a)           may not use Confidential Information for any purpose other than
the performance of its obligations or the exercise of its rights under this
Agreement;

(b)           may not disclose Confidential Information to any third party; and

(c)           shall use best efforts to prevent the unauthorized use or
disclosure of Confidential Information.

13.3         The restrictions imposed by Article 13.2 shall not apply to the
disclosure of Confidential Information:

(a)           that is now in, or hereafter comes into the public domain
otherwise than by the Receiving Party’s breach of this Agreement;

(b)           that is required by law to be disclosed to any person who is
authorized by law to receive the same;

(c)           to a court, arbitrator or administrative tribunal in the course of
proceedings before it to which the Receiving Party is a Party in a case where
such disclosure is required by such proceedings.

13.4         Where the Receiving Party is required to disclose any Confidential
Information pursuant to Articles 13.3(b) and 13.3(c), it shall give as much
advance notice thereof to the Disclosing Party where practicable and permissible
to do so. The Receiving Party shall use its reasonable efforts to limit the
extent of any such disclosure.

 

9


--------------------------------------------------------------------------------




 

14.          Modification of agreement

Subject to Clause 20 hereof, no waiver or modification of this Agreement or of
any of its provisions, shall be valid unless in writing and executed by duly
authorized representatives of both Parties.

15.          Subcontracting

The Customer agrees that SITA has the right to subcontract all or part of its
obligations hereunder. The use of any sub-contractor will not modify SITA’S
obligations towards the Customer.

Upon the Customer’s request, SITA agrees to inform the Customer of any
sub-contractor used.

16           Binding effect, successors and assigns

16.1         This Agreement may not be assigned by either Party without the
prior consent of the other Party, which will not be unreasonably withheld.

16.2         Subject to Article 16.1, all the terms and conditions of this
Agreement shall be binding and shall inure to the benefit of the Parties and
their respective successors and assigns.

17.          Waiver

The failure of either Party to enforce any provision of this Agreement or to
exercise any power given to it under this Agreement will not waive its right
subsequently to enforce such provision or exercise such right.

18.          Discretion in exercising rights

A party may exercise a right or remedy or give or refuse its consent in any way
it considers appropriate (including by imposing conditions), unless this
Agreement expressly states otherwise.

19.          Partial exercise of rights

If a party does not exercise a right or remedy fully at a given time, then the
party may still exercise it later.

20.          Entire agreement

SITA and Customer represent that this Agreement, including its schedules and
exhibits and documents referred to herein, constitutes the entire agreement
between SITA and Customer with respect to the subject matter of this Agreement,
and SITA and Customer agree that all other prior agreements, proposals,
representations and other understandings concerning this Agreement, whether oral
or written, are superseded and replaced in their entirety by this Agreement.

SITA Service Ordering Procedures and SITA Directory of Network Services are made
available to the public via the Internet. SITA reserves the right to change SITA
Service Ordering Procedures and SITA Directory of Network Services at any time.
The Customer’s continued use of SITA’s Services constitutes the Customer’s
agreement to SITA Service Ordering Procedures and SITA Directory of Network
Services that are in effect at the time the Customer use the Services.

 

10


--------------------------------------------------------------------------------




 

21.          Severability

If one or more provisions of this Agreement is at any time found to be invalid
by a court, arbitral tribunal or other forum of competent jurisdiction or is
otherwise rendered unenforceable, such provision or provisions will be severable
from this Agreement so that the validity or enforceability of the remaining
provisions of this Agreement will not be affected.

22.          Relationship of Parties

The relationship of the parties established by this Agreement is solely that of
independent contractors, and nothing contained in this Agreement will be
construed to (a) give any party the power to direct and control the day-to-day
activities of the other; or (b) constitute such parties as partners, joint
ventures, co-owners or otherwise as participants in a joint or common
undertaking; or (c) make either party an agent of the other for any purpose
whatsoever. Neither party nor its agents or employees is the representative of
the other for any purpose and neither has the power or authority to act as
agent, to represent, act for, bind or otherwise create or assume any obligations
on behalf of the other.

23.          Conflicting Terms

The various terms and conditions of this Agreement will be construed to avoid
contradiction. If there is a conflict among these Terms and Conditions and the
terms and conditions of a schedule forming part of this Agreement, the terms and
conditions of such schedule will prevail.

24.          Survival

The following Clauses will survive termination of this Agreement and will remain
in full force and effect following the termination of this Agreement: Articles
1, 11, 13, 24 and 25.

25.          Governing law and arbitration

25.1         This Agreement shall be governed by and construed in accordance
with the laws of Belgium.

25.2         All disputes arising in connection with this Agreement shall be
finally settled under the Rules of Conciliation and Arbitration of the
International Chamber of Commerce by a single arbitrator appointed in accordance
with the said rules. The Parties hereto request the ICC Court of Arbitration to
attempt to appoint an arbitrator who is knowledgeable in the area of
telecommunications; if no such arbitrator can be appointed, the normal
appointment process shall apply.

 

11


--------------------------------------------------------------------------------




 

25.3         The arbitration will take place in Brussels, Belgium in the English
language.

EXECUTED as an agreement

SIGNED for and behalf of

)

 

SITA by its duly authorised

)

 

representative:

)

/s/ Dan Ebbinghaus

 

 

 

(Signature)

 

 

Print name: Dan Ebbinghaus

 

 

Title: President – The Americas

 

 

Date:

 

 

 

SIGNED for and behalf of

)

 

Customer

)

 

By its duly authorized representative:

)

/s/ Gregory E. Lykiardopoulos

 

 

 

(Signature)

 

 

Print name:

GREGORY E. LYKIARDOPOULOS

 

 

Title

PRESIDENT.

 

 

Date:

09/03/04

 

This Agreement needs to be returned to SITA within five (5) working days of
signature by the Customer in order for the Effective Date of this Agreement to
be the date signed by the Customer.

 

12


--------------------------------------------------------------------------------




 

Services Schedule

Unless otherwise provided in this Schedule, SITA will provide to the Customer
the Services described in the SITA Directory of Network Services under the
relevant service schedule(s) which are incorporated into this Agreement as
posted at www.sita.aero on the Effective Date.

13


--------------------------------------------------------------------------------


 

IP VPN

IP VPN is SITA’s managed IP solution, providing scaleable, any to any, high
quality, secure, IP access worldwide. IP VPN provides a platform for secure
internetworking services. IP VPN builds a Virtual Private Network (VPN) for a
customer based on shared MPLS infrastructure within the SITA network and
dedicated infrastructure at customer site(s). The dedicated infrastructure
comprises:

·       Cisco CE (Customer Edge) router

·       Cisco IOS software running on the CE router

IP VPN is delivered over SITA’s IP Core Network (ICN). IP VPN provides all the
flexibility and accessibility of the public Internet without the disadvantages
of poor service quality, no end to end management and weak security. SITA are
responsible for design, build and management of the customer VPN. IP VPN service
elements include:

·                  Provisioning, configuration and maintenance of CE routers

·                  Provisioning of the IP port and leased line that connects the
CE to the closest SITA point of presence

·                  Configuration, maintenance and management of CE router and
IOS

·                  Customer access to intranet information via web-based tools;
Web-vision and TT-vision

·                  Comprehensive end to end SLAs

IP VPN Features include:

·                  Choice of Silver, Gold and Platinum service:

Silver:

·      Positioned as the basic service of SITA IP VPN ;

·      A simple start to the IP VPN solution to obtain an any-to-any enabled IP
VPN plug;

·      New site VPN connection without going into application prioritisation
where it is not necessary;

·       Unique COS – 100% of the IP bandwidth - No traffic prioritization.

 

 

Gold:

·      Standard option for SITA IP VPN offer;

·      Standard profile for CoS Management;

·      Simple approach of bandwidth allocation/distribution per CoS for data
application classification/priority;

·      Data Classes of Service – Standard CoS profiles: (60%-D1, 30%-D2, 10%-D3,
66%-D1, 33%-D2, 100%-D2);

·      Data traffic prioritization.

 

 

Platinum:

·      Opens the Customer IP VPN to the Voice Over IP and Video worlds;

·      Optional convergence services: off-net, contract center, etc.;

·      Multimedia: voice class, video class, plus Gold standard profiles.

 

14


--------------------------------------------------------------------------------




 

Flexible Options:

 

 

·      For Customers who already have in depth knowledge of the behaviour of
their applications;

·      For Gold and Platinum service types;

·      Enhanced and optimised design for the Customer;

·      Application analysis on request.

·      Classification and prioritization of traffic through Class of Service
(Gold and Platinum only)

·      Network convergence integrating data with voice, video (Platinum only)

·      Optional mission critical designs

·      Multi-protocol support

 

[g149841ko09i001.gif]

The SITA service boundary for IP VPN is from the LAN interface on a remote CE
router (A) to the LAN interface on CE router (B) at another customer location.
Service levels are provided within the service boundary only.

Service availability is subject to local technical and regulatory conditions.

15


--------------------------------------------------------------------------------




 

LINK SERVICE

The means to connect to the Network

Link Service covers the provision, maintenance and supervision of a modem or a
Network Terminal Unit necessary to access the SITA Network and use the Service.
It also includes the supervision of the Local Access Lines ordered by SITA from
the Telecommunications Operator.

Typical applications

·                     Direct access: all direct access services, such as X.25
Direct Access, Frame Relay etc.

Key Service Features

Fully managed service: should problems occur with the Local Access Line this
will be detected and reported to the Telecommunications Operator.

Maintenance: modems are maintained by SITA as per SITA’s standard conditions.

Service availability is subject to local technical and regulatory conditions.

16


--------------------------------------------------------------------------------




 

SERVICENET SERVICE

ServiceNet is a network architecture, based on the IP-VPN IP Global Network
(IGN). Each ServiceNet (WorldspanVendor being one ServiceNet) is an extranet
(multi-customer IP network) with a client-server architecture giving a number of
customers (clients\end users) access to remotely hosted applications/services.

In order to access a service the client must first be authorized to use that
service by the service provider. The IP access is then configured so that the
client access is restricted to specific service provider(s). No client-to-client
communication is permitted.

[g149841ko09i002.gif]

ServiceNet shares many of the features of IP-VPN. The main exception is the
“many-to-one” architecture of ServiceNet versus the “any-to-any” networking of
IP-VPN. Client to client access is specifically restricted for security reasons.
Consequently the size of the ServiceNet community is transparent to the
client\end users.

Service elements:

ServiceNets are always composed of 2 elements:

17


--------------------------------------------------------------------------------




 

1)            SITA IP Access

Connection options: IP-VPN, Intranet Connect, AeroNet, LAN Access or Frame
Relay. Gateways enable access for LAN Access, Frame Relay and Intranet Connect
(IPNET) customers. The preferred connection option is IP-VPN or Intranet
Connect.

Access from existing customer intranets.

SITA’s ServiceNet architecture creates a gateway between ATC services and the
customer’s intranet. Where a customer has built an intranet with IP-VPN,
Intranet Connect, LAN Access, or frame relay with the customer managed routers,
access from the customer intranet to the service can be enabled through a simple
configuration change. No new hardware is or throughput needs to be configured,
therefore leveraging the customer’s IP investment.

Access from stand alone routers.

SITA’s ServiceNet services are also available to customers with no existing IP
infrastructure. A single stand alone IP-VPN router may access one or any number
of ServiceNet services

2)            Application

Provided by either SITA (e.g. Gabriel for ISnet) or by third parties (e.g.
EUROCONTROL, SAP)

Features:

SITA IP Access

·                  High Performance. SITA IP-VPN high-speed backbone gives
industry leading IP network performance (MPLS technology/Cisco high-speed
routers).

·                  Fully managed client-server topology

·                  Helpdesk support

·                  Global coverage. Access in >200 countries

·                  Highly Resilient for mission critical applications

·                  High levels of security

·              Access managed by SITA infrastructure

·              Private community solution for the ATC

·              No access to the public Internet

·                  Flexible. Access to multiple ServiceNet services from the
same IP connection

IP Addressing

Globally unique, public (registered) addressing is a requirement for ServiceNet
access.

SITA can assign globally unique, registered address space to SITA members
through its IP address assignment policy and process. Customers already using
private addressing within their VPN can use the NAT (Network Address
Translation) service that allows private addresses on the LAN side of the CE
router to be translated into a public address on the WAN side of the router.
This is fully described in the IP Address Assignment documentation.

Service availability is subject to local technical conditions and regulations.

18


--------------------------------------------------------------------------------




 

PRICING SCHEDULE

In consideration of the Services provided to Customer under this Agreement, the
Customer agrees to pay the following charges to SITA:

1.             Pricing terms and conditions

1.1          Charges

The special service charges set out herein shall become effective as from the
Effective Date of this Agreement between SITA and the Customer and shall apply
throughout the duration of the Agreement.

1.2          Currency

All special charges are expressed in United States Dollars (US$), unless stated
otherwise in this document, and shall be paid in such currency unless stated or
otherwise mutually agreed in writing by the parties.

1.3          Validity of the charges

The availability of services covered by this document is subject to local
technical and regulatory conditions.

The rates are valid for the three (3) year term of the Agreement and for the
term of the automatic renewal period, if any.

2.             Default rate

For services and options described herein where price is defined as “available
upon request” and any other SITA services or options, the Customer and SITA
shall agree on the prices in writing prior to the ordering of such services by
the Customer.

Where the prices for such services or options have not been agreed in advance or
otherwise provided in this schedule, the charges applicable shall be as per the
SITA standard price list applicable at the time such service or options are
delivered to the Customer.

3.             IP VPN service

3.1          Introduction and pricing structure

The pricing structure for the IP VPN service is composed of:

·                  One-time installation charges: installation of the IP VPN
Service and installation of the appropriate LAN router.

·                  Monthly service charges: the access router at the Customer’s
site, the Connection to the network and the connectivity for exchanges with any
other of the Customer’s IP VPN Connections (any-to-any connectivity). Different
tarriffs apply for International or Domestic connectivity and for the Service
Type (Silver, Gold, Gold flexible, Platinum and Platinum flexible) selected by
the Customer. Where available, domestic connectivity requires at least 80% of
the Customer’s traffic to be exchanged within the country, otherwise
International connectivity charges will apply.

·                  Option charges: Router interface, Contingency and other
options.

·                  One-time disconnection and handling charges: Management of
disconnections and change requests.

19


--------------------------------------------------------------------------------




 

3.2          IP VPN charges

3.2.1       One-time installation charges

A one-time installation charge of US$ 1 400.00 per Connection will apply.

3.2.2       Monthly service charges

Monthly service charges per Connection:

Monthly charges in US$

 

International

 

Domestic

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

 

 

 

 

 

 

 

 

 

 

128

 

CS26xx

 

Silver

 

570

 

435

 

 

 

 

 

Gold

 

660

 

490

 

 

 

 

 

Gold F1

 

705

 

520

 

 

 

 

 

Platinum

 

730

 

535

 

 

 

 

 

 

 

 

 

 

 

192

 

CS26xx

 

Silver

 

685

 

500

 

 

 

 

 

Gold

 

800

 

570

 

 

 

 

 

Gold F1

 

860

 

610

 

 

 

 

 

Platinum

 

890

 

625

 

 

 

 

 

 

 

 

 

 

 

256

 

CS26xx

 

Silver

 

790

 

570

 

 

 

 

 

Gold

 

930

 

660

 

 

 

 

 

Gold F1

 

1 005

 

705

 

 

 

 

 

Platinum

 

1 040

 

730

 

 

Surcharge/Rebate for other router model

From CS26xx to

 

CS8xx

 

CS16xx

 

CS17xx

 

CS25xx

 

CS366x

 

CS36xx

 

CS37xx

 

CS47xx

 

CS72xx

 

CS75xx

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S.A.

 

-105

 

-35

 

-55

 

-10

 

460

 

205

 

450

 

425

 

370

 

1080

 

 

Note: the same charges apply for IP VPN Platinum and Platinum Flexible Service
Types. Prices for router series CS26xx will also apply to CS26xxXM series.
Prices applicable for router series CS36xx do not apply to CS366x for which
specific price apply.

20


--------------------------------------------------------------------------------




 

3.2.3       Option charges

3.2.3.1    Monthly router Interface charges

Please refer to “Router interface charges” in a subsequent section of this
document.

3.2.3.2    Contingency charges

Mission critical options description

Contingency
option

 

Option description

 

Dual
Router

 

Contingency charges applicable

 

Other Charges applicable

NAS back-up

 

access through X28, PPP

 

No

 

 

 

 



 

dial via ISDN or PSTN, in case of local access line failure, with possibility of
a secondary (dual) router

 

Yes

 

·  Dual router surcharge

·  Out Of Band (OOB) management

 

X28 and PPP Dial charges - available upon request

 

 

 

 

 

 

 

 

 

ISDN around

 

ISDN call to bypass the

 

No

 

·  ISDN around the cloud charge

 

 

the cloud

 

network, with possibility of a secondary (dual) router.

 

Yes

 

·  ISDN around the cloud facility

·  Dual router surcharge

·  Out Of Band (OOB) management

 

 

 

 

 

 

 

 

 

 

 

Dual

 

dual connection, with

 

No

 

·  Dual connection surcharge

 

Link Service and local

connection shadow access

 

possibility of a secondary (dual) router.

 

Yes

 

·  Surcharge for Dual router and Dual connection

 

access line charges will also apply on the secondary connection (refer to
“Network access charges” of this document)

 

 

 

 

 

 

 

 

 

ISDN Dial Back-up

 

in case of local access line failure, high speed digital dial back-up over the
Public ISDN network.

 

No

 

 

 

ISDN Dial back up (refer to “Network access charges” of this document)

 

3.2.3.2.1        Contingency one-time installation

 

Charges in US$

 

Dual connection

 

Dual Router

 

Both dual connection and
router

 

One-time contingency installation charge

 

50% of IP VPN install charge

 

50% of IP VPN install charge

 

100% of IP VPN install charge

 

 

3.2.3.2.2        Contingency monthly service charges

Contingency options requiring dual connection and/or router will be subject to a
surcharge on the IP VPN main site charges, as follows:

 

Contingency Charge in % of the
main site monthly charges

 

Dual connection

 

Dual Router

 

Both dual connection and
router

 

Monthly Contingency service charge

 

+20%

 

+20%

 

+40%

 

 

Contingency options - other contingency features:

Other Contingency features

 

Monthly charge
in US$ per router

 

Out of band management via PSTN

 

25.00

 

Out of band management via ISDN

 

15.00

 

ISDN around the cloud facility

 

50.00

 

 

21


--------------------------------------------------------------------------------




3.2.3.3    Other options

Option description

 

Charge in US$
per router

 

Enhanced support – 7 days x 24 hours coverage (response within 4 hours) monthly
charge

 

75.00

 

Enhanced support – 7 days x 24 hours coverage (response within 3 hours) monthly
charge

 

125.00

 

Cascaded link – one-time installation charge for 1 to 8 additional ports
configured

 

500.00

 

Cascaded link – one-time installation charge for 9 to 16 additional ports
configured

 

900.00

 

Cascaded link – one-time installation charge for 17 to 24 additional ports
configured

 

[ILLEGIBLE]

 

Cascaded link – one-time installation charge for 25 to 32 additional ports
configured

 

1,650.00

 

Cascaded link – one-time installation charge for 33 to 40 additional ports
configured

 

2,000.00

 

Cascaded link – monthly charge per serial port used

 

50.00

 

Airline router service – Airline protocol software monthly charge

 

[ILLEGIBLE]

 

CAS facility / Remote LAN Access - monthly charge

 

50.00

 

Note: Enhanced support response times are valid for sites within 50km from a
Service Centre.

3.2.4       Disconnection and handling charges

Description

 

One-time
charge
in US$

 

[ILLEGIBLE]

 

Disconnection charge

 

500.00

 

/ connection

 

One-time charge for hardware reconfiguration (additional interface, memory
extension) after initial set-up

 

500.00

 

/ reconfiguration

 

Change order (after Order Acknowledgement)

 

100.00

 

/ order

 

Cancelled order (after Order Acknowledgement)

 

300.00

 

/ order

 

Configuration change to be handled within a week (standard)

 

100.00

 

/ change

 

Configuration change to be handled within 72 hours (express)

 

200.00

 

/ change

 

Configuration change to be handled within 24 hours (expedite)

 

500.00

 

/ change

 

 

3.3          IP VPN specific terms and conditions

Minimum duration:  All IP VPN connections ordered under an Agreement between the
Customer and SITA have to be maintained within SITA for a minimum period of 18
months commencing from the Date of Connection. In the event the Customer, prior
to the end of this 18-month period, cancels any of the connections the full
remaining monthly charges will be billed to the Customer.

Notice period for disconnection of a network connection:  Cessation of a
Connection requires two (2) months prior notice in accordance with the SITA
Service Ordering Procedures. Charges will apply from the Date of Cessation
Request, as defined in the SITA Service Ordering Procedures, for a period of two
(2) months.

 

22


--------------------------------------------------------------------------------




 

4.             Router interface charges

 

For any router based service (IP VPN, LAN Access, ATeX, Internet Direct), a
monthly service charge for the provided router interface applies in addition to
the monthly service charge.

Interface Option

 

Monthly charge
in US$

 

Description

 

[ILLEGIBLE]

 

 

 

 

 

NM-IE

 

50

 

1-Port Ethernet

 

NM-IEIR2W

 

151

 

1 Ethernet 1 Token Ring  2 WAN Card Slot

 

NM-FE2W

 

115

 

1 10/100 Ethernet 2 WAN Card Slot

 

NM-2E3W

 

125

 

2 Ethernet 2 WAN Card Slot

 

NM-2FE2W

 

160

 

2 10/100 Ethernet 2 WAN Card Slot

 

NM-4A/S

 

65

 

4-Port Async/Sync Serial

 

NM-4B-S/T

 

55

 

4-Port ISDN-BRI

 

NM-SA/S

 

121

 

8-Port Async/Sync Serial

 

WAN Interface Cards

 

 

 

 

 

WIC-IS-S/T

 

26

 

1-Port ISDN (dial and leased line)

 

[ILLEGIBLE]

 

36

 

1-Port ISDN with NT-1 (dial and leased line)

 

WIC-2A/S

 

27

 

2-Port Async/Sync Serial

 

 

Note:

·              For any other interface not listed in this section, price is
available on request.

·              The Monthly service charge already includes the provision of one
interface card WIC-IT or WIC-2T for routers of the series CS16xx, CS17xx,
CS26xx, CS36xx, CS366x, CS37xx.

5.             Monthly minimum guarantee

The Customer agrees to pay a monthly minimum guarantee of US$ 2,200 per month
when the actual monthly service, option and usage charges related to the use of
the below services fall below this minimum:

·      IP VPN

Network access charges (as described in a subsequent section of this document)
are excluded and shall not count towards this minimum. The monthly minimum
guarantee will apply as from the 7th month of activity following the effective
date of the Agreement and shall apply until expiry of the Agreement.

 

23


--------------------------------------------------------------------------------




 

6.             ServiceNet

6.1          Introduction and pricing structure

ServiceNet is an architecture that enables customers to access a range of Air
Transport applications via their existing IP infrastructure, whether IP VPN, LAN
Access or ATeX services. Each ServiceNet is based on an application or group of
applications.

The pricing structure for ServiceNet is composed of:

·              A one time installation charge: for SAPNet only.

·              A monthly service charge: Gateway fee to access the ServiceNets.
This covers the provision of a shared service infrastructure and the traffic
across the network. Gateway fees may be applied per customer VPN or per router
configured with ServiceNet access.

·              Accessed application:  The above charges cover only the network
access to the application. It does not cover the usage, content and availability
of the application. The application services will be charged by each application
provider as per specifically agreed pricing terms and conditions.

6.2          ServiceNet charges

For ServiceNet, the following monthly service charges will apply:

ServiceNet

 

Monthly charges in
US$

 

Gateway charge
applies per

 

Service Provider

 

Applications available

 

GalileoVendor

 

1350

 

Customer VPN

 

Galileo

 

 

 

Worldspan Vendor

 

1350

 

Customer VPN

 

Worldspan

 

 

 

 

7.             Network access charges

7.1          Local access line charges

Local Access Line installation, removal and monthly rental charges will be
re-charged to the Customer by SITA at cost. This document may include budgetary
quotes for the Local Access Lines but these are indicative only.

7.2          Link service charges

The Link service charge covers the surveillance of the Local Access Line (up to
2048 kbps capacity) and the provision and maintenance of the equipment (modems,
Digital Service Units) to operate the line (including provision of spares,
repair and on-site maintenance). The charged includes an on-site response time
of 4 hours, for Customer sites that are within 50km of a Service Center, during
normal working hours.

A half link service charge applies when equipment is provided by the local
carrier or for access through Public Data Network.

 

24


--------------------------------------------------------------------------------




 

A one-time installation charge applies when SITA provides the equipments at both
ends of the Local Access Line.

 

 

 

Monthly Charge in US$

 

Country

 

ILLEGIBLE

 

ILLEGIBLE

 

ILLEGIBLE

 

ILLEGIBLE

 

U.S.A.

 

350

 

70

 

150

 

175

 

--------------------------------------------------------------------------------

(*) Installation charge does not apply for half link services.

7.3          PSTN Dial back-up charges (Optional)

For PSTN Dial back-up on analogue access circuits, the dial back-up option is
charged at 20% of the corresponding Link Service charge. The PSTN subscription
and usage are charged to the Customer.

For PSTN Dial back-up on digital access circuits, the dial back-up option is
charged at 85% of the corresponding Link Service charge to cover the provision
of the analogue DBU modules. The PSTN subscription and usage are charged to the
Customer.

7.4          ISDN Dial back-up charges (Optional)

For ISDN Dial back-up, the set-up and monthly charges cover the installation and
rental of the ISDN equipment and of the ISDN DBU line, and call charges
initiated by SITA. This does not include the provision and rental of the ISDN
line(s) on the Customer side because SITA may be precluded from ordering these
due to local regulations or because the Customer may already have an ISDN
Connection.

ISDN A-end service: Cover the service and provision of the back up equipments at
SITA and Customer’s ends, the provision and usage of ISDN line at SITA’s end
only.

ISDN B-end (End-to-End) service: Cover the service and provision of the back up
equipments at SITA and Customer’s ends, the provision of the ISDN lines at
Customer’s and SITA’s ends, the usage (I.e the calls) from SITA’s end only.

 

 

A-end Monthly Charge in US$

 

B-end Monthly Charge in US$

 

Country

 

64 kbps

 

128 kbps

 

256 kbps

 

384 kbps

 

64 kbps

 

128 kbps

 

256 kbps

 

384 kbps

 

U.S.A.

 

300

 

400

 

550

 

900

 

420

 

500

 

660

 

1030

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Installation charge

 

650

 

900

 

1400

 

1400

 

1400

 

1900

 

2900

 

2900

 

 

25


--------------------------------------------------------------------------------


 

PRICING SUMMARY

GRS NETWORK

MAIN SITE - WITHOUT DUAL RESILIENCY

All charges in US$ 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Service &

 

Access

 

Grand total

 

 

 

 

 

 

 

 

 

 

 

Service

 

Nbr of

 

Installation

 

Monthly

 

Installation

 

Monthly

 

Installation

 

Monthly

 

 

 

Location

 

Speed

 

Coverage

 

Router

 

Type

 

Units

 

Charge

 

Charge

 

Charge

 

Charge

 

Charge

 

Charge

 

IPVPN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1400

 

570

 

1350

 

425

 

2750

 

995

 

 

 

Total for IPVPN

 

 

 

 

 

 

 

1

 

1400

 

570

 

1350

 

425

 

2750

 

995

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ServiceNet

 

 

 

 

 

 

 

 

 

 

 

Nber of Access

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

1350

 

 

 

 

 

0

 

1350

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

1350

 

 

 

 

 

0

 

1350

 

 

 

Total for ServiceNet

 

 

 

 

 

 

 

2

 

0

 

2700

 

0

 

0

 

0

 

2700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW - GRAND TOTAL DETAILED INDICATIVE QUOTATION

 

1400

 

3270

 

1350

 

425

 

2750

 

3695

 

 


--------------------------------------------------------------------------------